DETAILED ACTION
Applicant’s amendments filed January 20, 2022 amending claim 1 and adding new claim 11, is acknowledged. 
Claims 1-3, 6, 8, and 11 are pending and allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Luo et al. “TRPV1 activation improves exercise endurance and energy metabolism through PGC-1α upregulation in mice,” Cell Research (2012) 22:551-564; Oh et al. “Dose-dependent effect of capsaicin on endurance capacity in rats,” British Journal of Nutrition (2003), 90, 515–520.
Claim 1 is generally directed towards a method for improving physical performance, comprising: administering, to a subject undergoing physical activity, a capsicum composition in an effective amount, the capsicum composition comprising a combination of capsaicinoids, the combination of capsaicinoids including capsaicin, dihydrocapsaicin, and nordihydrocapsaicin, wherein the effective amount is a daily dose of about 0.01 mg/kg body weight to 1 mg/kg body weight of capsaicinoids, wherein the physical activity is treadmill exercise, and wherein said amount of the capsicum composition is effective decreasing levels of muscle lactates and muscle malondialdehyde (MDA) and increasing levels of superoxide dismutase (SOD) and glutathione peroxidase (GPx) in the subject as compared to a subject that has not been administered with the capsicum composition.
Luo shows the effect of capsaicin (CAP) on an endurance test on the treadmill. Luo states running endurance was performed with treadmill tests and oxygen consumption was 13 mg/kg. This dose was enough to activate TRPV1 in mice and CAP treatment significantly lowered the blood lactic acid levels.
Oh teaches the effects of various levels of capsaicin (CAP) on endurance capacity in forty-nine male Sprague–Dawley rats, aged 4 weeks, which were assigned to four groups. Rats were given orally either control (0) or 6, 10 or 15 mg CAP/kg body weight 2 h before exercise by stomach intubations using a round-ended needle. Oh’s present results suggest more than the highest dose of CAP (15 mg/kg) can cause the increase of endurance capacity, which might be induced through the sparing of muscle glycogen and the rise of non-esterfied fatty acids following the increase of circulating catecholamine. Oh also notes the important background information about capsaicin. Capsaicin (CAP) is a pungent component of hot red peppers, which are widely used as an important spice for enhancing the palatability of food, and utilized as a medicine for developing counter-irritation (Wachtel, 1999). Kim et al. (1997) demonstrated that oral administration of CAP resulted in increased endurance time during prolonged work. These increases were associated with enhanced lipolysis and sparing of stored glycogen, which results in delaying complete glycogen depletion by an increase in circulating catecholamine. The enhanced availability of non-esterfied fatty acids (NEFA) was thought to cause greater fat metabolism in the active muscle, which in turn inhibited carbohydrate metabolism and resulted in increased exercise capacity. Oh has recently demonstrated that CAP added to a high-fat diet (0·14 g CAP/kg) raised serum NEFA concentrations in rats, which possibly led to an increase in dose ≥ 15 mg/kg to increase endurance when exercising.
At present the art clearly doesn’t teach the doses on instant claim 1, and more importantly teach away from the lower dose claimed. As such the instant application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 6, 8, and 11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629